NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

KENNETH C. BROOKS,
Plaintiff-Appellant,

V.

DUNLOP MANUFACTURING INC.,
Defendant-Appellee,

AND
UNITED STATES,

In.tervenor. *

2012-1164

Appeal from the United States District Court for the
Northern District of California in case no. 10-CV-4341,
Judge Charles R. Breyer.

ON MOTION

ORDER

The United States moves to reform the caption to
identify the United States as an intervenor rather than a
defendant.

 

BROOKS V. DUNLOP MANUFACTURING 2

Upon consideration thereof,
IT Is ORDERED THAT:

The motion to reform the official caption is granted
The revised official caption is reflected above.

FoR THE CoURT

MA¥ 1 8 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Adarn C. Jed, Esq.
Kenneth C. Brooks, Esq.
William J. Robinson, Esq.

. n
321 u.s.couni:i)'i§¢=missoa
mersnsn_e)_csncuav

|"|AY 1 82012
JANHOBBALY
CI.ERK